Citation Nr: 0802404	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  05-04 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for osteomyelitis as 
secondary to the service connected disability of metatarsal 
phalangeal, second toe, right foot.

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from August 1979 to 
September 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  The veteran does not have osteomyelitis.

2.  The veteran currently is not shown to have a chronic 
sleep disorder due to service.


CONCLUSIONS OF LAW

1.  Osteomyelitis was not incurred in or aggravated by active 
service, nor is such a disorder proximately due to or the 
result of service-connected disorder.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310 (2007).

2.  Sleep apnea was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.303, 3.304 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection claims

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Finally, applicable regulations provide that a disability, 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected.  38 
C.F.R. § 3.310(a).  Secondary service connection may also be 
granted for the degree of aggravation to a nonservice-
connected disorder, which is proximately due to, or the 
result of a service-connected disorder.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  Such claims may be described as 
secondary service connection by way of aggravation.

Osteomyelitis

After reviewing the evidence of record, it is concluded that 
the preponderance of the evidence is against entitlement to 
service connection for osteomyelitis, to include secondary to 
metatarsal phalangeal, second toe, right foot.

Service medical records show a history of osteomyelitis 
associated with hammer toe surgery in 1988.

The Board notes that the veteran is service connected for 
metatarsal phalangeal, second toe and is assigned a 20 
percent disability evaluation.

The veteran contends he is entitled to service connection for 
osteomyelitis.  Notably, however, the veteran's January 2004 
VA examination is negative for osteomyelitis.  The January 
2004 examination of the right foot showed a stiff right 
second toe, small callosity noted under the tip of the right 
second toe.  Midline scar was also noted on the dorsum.  No 
tenderness was noted.  There was mild bony swelling over the 
base.  There was no erythema.  Movement of the other toes and 
ankles were within functional range.  He could walk 
independently.  

The diagnosis noted that the veteran had a history of 
osteomyelitis secondary to hammer toe correction operation on 
the right second toe.  Lately, he had had mild swelling on 
prolonged walking, but no evidence of osteomyelitis at this 
stage.  

There is no medical evidence that the veteran currently has 
osteomyelitis.

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In Brammer, the United States Court of Appeals for 
Veterans Claims (Court) stated that "Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability."  
Brammer, 3 Vet. App. at 225.  The Court further stated that 
where the proof is insufficient to establish a present 
disability there could be no valid claim for service 
connection.  Id.

Under these facts, a "disability" for VA compensation benefit 
purposes is not shown to be present in this case.  In the 
absence of a current disability, as defined by governing law, 
these claims must be denied.



Sleep apnea

After reviewing the overall evidence, the preponderance of 
the evidence is against entitlement to service connection for 
sleep apnea.

Service medical records are negative for complaints, 
treatment, or diagnosis of sleep apnea.

Medical records from Baptist Sleep Disorders Center dated 
July to August 2003 show that the veteran underwent a sleep 
study in July 2003.  The veteran was prescribed continuous 
positive airway pressure (CPAP).

VA treatment records dated July to November 2003 show history 
of sleep apnea.

The evidence does not support a finding that the veteran's 
sleep apnea was manifested during service.

There is no medical evidence of a nexus between the veteran's 
sleep apnea and his period of active duty service.  The 
medical evidence of record is against finding a basis to 
grant service connection for sleep apnea.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duties to assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
veteran in September 2003 of the information and evidence 
needed to substantiate and complete a claim for entitlement 
to service connection, to include notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.  VA informed the 
claimant of the need to submit all pertinent evidence in his 
possession.  The claimant was afforded a meaningful 
opportunity to participate in the adjudication of the 
claims.  

The Board acknowledges that the veteran was not provided 
notice of the appropriate disability rating and effective 
date of any grant of service connection until March 2006.  
The failure to provide this notice before the initial 
adjudication is harmless because the preponderance of the 
evidence is against the appellant's claims for service 
connection and any questions as to the appropriate disability 
ratings or effective dates to be assigned are moot.

In addition, VA has fulfilled its duty to assist the claimant 
in obtaining identified and available evidence needed to 
substantiate a claim.  The veteran's service medical records, 
VA treatment records, and VA examination for osteomyletis 
have been associated with the claims folder.  The Board notes 
that a VA examination has not been obtained concerning the 
veteran's claim for service connection for sleep apnea.  
However, the evidence does not support a finding that such 
should be scheduled regarding this claim.  Accordingly, the 
Board concludes that VA has fulfilled its duty to assist the 
veteran.  See 38 C.F.R. § 3.159 (c)(4) (2007).
In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication. 


ORDER

Entitlement to service connection for osteomyelitis as 
secondary to the service connected disability of metatarsal 
phalangeal, second toe, right foot is denied.

Entitlement to service connection for sleep apnea is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


